DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2021 has been entered.

Status of Claims
This action is in reply to the communications filed on 01/06/2021.
	Claims 1 and 13 have been amended by the Applicant.
 	Claims 1 – 24 have been examined and are allowed. 

Response to Amendment 
	The 35 U.S.C. §101 rejection of claims 1 – 24 is withdrawn as the Applicant’s arguments were considered and were found persuasive. See Examiner’s comments on Claim Eligibility below for further analysis and discussion. 


Examiner’s Comment: Claim Eligibility
	Examiner notes that claims 1 – 24 are determined to be eligible under 35 U.S.C. 101 because the instant invention utilizes a specific method for training a classifier, and then applies said classifier in a specific manner with respect to the agreement/disagreement clusters in order to identify products and present information to users. While the claims still recite the abstract idea, the specific utilization of a unique classifier technique taken collectively with the rest of the claim limitations goes beyond merely having a general link to a technological environment, and beyond the mere implementation of an abstract idea using generic computing components. Ultimately, Examiner asserts that the instant claims meaningfully apply the training and classifying functions to the abstract idea, incorporating specific technological functions integral to the claimed invention. As such claims 1 – 24 are eligible. 

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: 
Upon review at of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of Applicant’s invention as the noted features amount to more than a predictable use of elements in the prior art. The allowable combination of features are as follows (emphasis added):
A system comprising:
one or more processors; and
one or more non-transitory storage devices storing computing instructions configured to run on the one or more processors and perform:
training a source classifier with labeled source training data of a first product category from a website of an online retailer, the labeled source training data being based on a plurality of first products in the first product category; 
clustering target data for a second product category into a plurality of clusters such that each respective cluster of the plurality of clusters comprises a different respective portion of the target data, the target data being based on a plurality of second products in the second product category;
 inserting into each respective cluster of the plurality of clusters a different respective holdout set of source data from the labeled source training data of the first product category;
assigning a respective domain discriminator score to each respective cluster of the plurality of clusters;
determining whether each respective cluster of the plurality of clusters comprises a respective agreement cluster of one or more agreement clusters or a respective disagreement cluster of one or more disagreement clusters using the respective domain discriminator score for each respective cluster of the plurality of clusters and a first set of rules, wherein:
the different respective portion of the target data within each respective agreement cluster of the one or more agreement clusters is explained by the source classifier; and
the different respective portion of the target data within each respective disagreement cluster of the one or more disagreement clusters is not explained by the source classifier;
receiving a product search request from a user of the website of the online retailer, the product search request being for a product; 
when the product is in the respective agreement cluster of the one or more agreement clusters, causing an electronic device of the user of the website of the online retailer to display one or more products as determined by the source classifier; and
when the product is in the respective disagreement cluster of the one or more disagreement clusters, causing the electronic device of the user of the website of the online retailer to display at least one product as determined by active sampling in the disagreement cluster.
Examiner notes the portions of the claim elements which have been emphasized with bolding and underlining. With this in mind, the most pertinent prior art made of record includes Liu, Hunt and a NPL reference Weiss.
Liu discloses a knowledge-transfer framework [see 0007]. Liu teaches various concepts associated with transfer learning methods, including training a classifier with labeled data (e.g. associated with a particular category) [see 0030 – 0032], and utilizing the labeled data and associated algorithms to determine if items belong within a particular classification [see 0067 – 0071]. Liu further teaches the system having source domain data as well as target domain data [see 0073 – 0077], and utilizing source and target data to train and modify classifiers as well as clustering information into categories [see 0085]. The classifier system disclosed by Liu teaches the idea of training a source classifier with item categories [see 0030 – 0034]. The system also includes utilizing held-out sets to ensure that the classifier is accurate both on labeled and unlabeled data [see 0069 – 0071 and 0081 – 0082]. Further, the disclosed system teaches determining discriminative and non-discriminative features, and utilizing a discriminative score to identify if features belong in a category or cluster [see 0034, 0038, and 0046 – 0051]. Ultimately, it can be seen that Lie teaches a system that utilizes various classification and learning algorithms and methods to determine if an item belongs to a particular category. The disclosed knowledge-transfer process utilizes labeled training data and can output target explicitly teach the recited steps, and further, Liu fails to disclose the ideas of having specific first and second categories of products, the target data being based on a plurality of second products in the second product category, determining if clusters comprises agreement or disagreement clusters using the domain discriminator score for each cluster of the plurality of clusters and a first set of rules, wherein the different portion of the target data within each agreement cluster of the one or more agreement clusters is explained by the source classifier, and the different portion of the target data within each disagreement cluster of the one or more disagreement clusters is not explained by the source classifier; receiving a product search request from a user of the website of the online retailer for a product of the plurality of second products in the second product category; and coordinating a display of the product on the website of the online retailer to promote the product according to any clusters of the plurality of clusters determined to comprise the one or more agreement clusters.
	Hunt discloses the idea of identifying a first classification scheme associated with product attributes of a first grouping of products; identifying a second classification scheme associated with product attributes of a second grouping of products [see 0063]. Hunt further discloses a data loading facility that extract data from available sources for manipulation, structuring, fusion, analysis, retrieval, querying and other uses, and performs data manipulation in conjunction with or in response to a user query [see 0020 – 0022]. Further, obtained data is grouped (e.g. clustered) into classes based on commonalities or similarities within data structures [see 0048]. This grouping is performed by determining an agreement or disagreement of attribute matching [see 0057]. Hunt shows that product classification system have the ability of having multiple product categories (e.g. first and second product/product category), searching multiple categories, and presenting results. However, while Hunt 
Lastly, an NPL reference Weiss is also cited as it discloses various transfer learning solutions. Specifically, Weiss discusses the algorithmic steps associated with multiple types transfer learning algorithms, these steps including training a classifier using the latent features with labeled source data [see page 13], performing a discriminative clustering process is used to discover a common latent feature space that is domain invariant while simultaneously learning the final target classifiers [see page 14]. Additionally, Weiss discusses various transfer learning applications, such as recommendation systems [see page 32]. While Weiss teaches multiple ways of utilizing transfer learning, Weiss does not explicitly recite the combination of steps disclosed by the claim above. 
Ultimately, none of the cited references above teach the combination of elements recited by the independent claims. Further, while the cited references teach various methods for determining clusters, training classifiers, having source data labels, target data and the like; none of the cited references teach the specific implementation of these methods within a product marketplace which results in product promotions, as well as the utilization of the specific formulas, rules, and equations as seen in dependent claims 2 – 12. The Examiner asserts that none of the cited references on record 
In light of the discussion above, the Examiner notes that while the cited references may individually teach the various elements of the instant claim, ultimately, none of the prior art references on record teach the combination of elements recited in the claim which results in a coordination of a customer order pickup with a vehicle carwash. The Examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed above. That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.
Independent claim 13 recites substantially similar limitations as claim 1, and as such is allowed based on a similar rationale.
Dependent claims 2 – 12 and 14 – 24 are allowed based on their dependence off of independent claims 1 and 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.S.H./Examiner, Art Unit 3625                                                                                                                                                                                                        

/WILLIAM J ALLEN/Primary Examiner, Art Unit 3619